IN MANDAMUS
                           MEMORANDUM DECISION
Relator, City of Toledo, has filed this original action requesting this court to issue a writ of mandamus ordering respondent Industrial Commission of Ohio ("commission") to amend or modify its order allowing the industrial claim of Andrew L. Hannah, Jr. for a "closed head injury, concussion of the brain, lumbar strain, herniated disc D7-D8."  Relator argues that the commission should only allow the industrial claim for lumbar strain.  On March 18, 1999, the commission moved to dismiss this action on the grounds that relator had an adequate remedy at law by way of an appeal to a common pleas court pursuant to R.C.4123.512.
This matter was referred to a magistrate of this court pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals.  The magistrate construed the commission's motion to dismiss as one for judgment on the pleadings and recommended granting judgment on the pleadings in favor of respondents by entering a dismissal of the present case.  None of the parties involved in the present case have filed any objections opposing the magistrate's decision.
After an independent review of the file, we find that the magistrate's decision contains no error of law or other defect on its face.  Accordingly, we adopt the magistrate's decision and deny relator's request for a writ of mandamus pursuant to the reasoning in the magistrate's decision.
Writ of mandamus denied.
BRYANT and DESHLER, JJ., concur.